We think the court below erred in instructing the jury, that if credit was given to the estate, the defendant could not be held. The hay procured of the plaintiff was necessary for the sustenance of the cattle belonging to the estate, and ought to be paid for out of the estate, as an expense incident to the administration. But the estate can only be charged through the administrator, and the defendant is the administrator. He acted for the estate in procuring the hay, and, though it might be difficult to charge him if he had always remained a stranger to the estate, the credit being given to the estate, he did not so remain, but, after he so acted, became the administrator, and therefore may be regarded as administrator by relation when he so acted. Credit to the estate means, if it means anything, credit to the administrator, who, if he makes a contract for the benefit of the estate after the intestate's death, may be personally sued thereon. Luscomb v. Ballard, Executor, 5 Gray, 403, 405, and cases there cited. The defendant should have paid the plaintiff's claim and charged it to the estate, and the charge being proper, would undoubtedly have been allowed by the Court of Probate. The exceptions are sustained, and a new trial is ordered in the Court of Common Pleas.
Exceptions sustained.